Citation Nr: 9925205	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-20 935	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disability and right leg condition.  

2.  Entitlement to a compensable rating for postoperative 
right ureteral calculus with surgical scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1996 decision of 
the VA RO which, in pertinent part, denied service connection 
for a low back disability and right leg condition, and denied 
a compensable rating for service-connected postoperative 
right ureteral calculus with surgical scars.  A personal 
hearing at the RO was held in October 1997.


REMAND

The veteran claims service connection for a low back 
disability and right leg condition.  It appears that the 
claimed right leg condition pertains to radiating symptoms 
from the low back condition, not an independent right leg 
condition.  In any event, regardless of whether or not this 
service connection claim is well grounded, the file indicates 
there is a further VA duty to help the veteran complete his 
application for benefits.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  The file contains 
a number of post-service treatment records from Moncrief Army 
Hospital (Fort Jackson, South Carolina) where the veteran has 
received treatment as a military retiree.  Some of these 
records refer to low back problems.  In his May 1997 notice 
of disagreement and his June 1997 substantive appeal, and in 
testimony at his October 1997 RO hearing, the veteran 
collectively reported that there are additional records from 
1997 at Moncrief Army Hospital which may be relevant to his 
claim.  He said he was seen for evaluation of low back and 
right leg symptoms at Moncrief in April 1997 and thereafter 
had a number of physical therapy sessions at the facility, 
and he said he specifically asked and was told that his 
aircraft mechanic duties during service were a major 
contributing factor in his disorder.  In the judgment of the 
Board, an effort should be made to obtain the related medical 
records.

The Board finds that the veteran's claim for an increased 
(compensable) rating for service connected postoperative 
right ureteral calculus with surgical scars is well grounded, 
meaning plausible; and the file shows there is a further VA 
duty to assist him in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103, 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The veteran claims, in part, that surgical scars 
associated with this condition are symptomatic and 
compensable.  Estaban v. Brown, 6 Vet.App. 259 (1994).  The 
last VA examination of the disability was about three years 
ago, in September 1996, and only limited findings were 
reported.  In the judgment of the Board, a current 
examination of this disability is warranted, and any recent 
medical records should be obtained.  Caffrey v. Brown, 6 
Vet.App. 377 (1994); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992). 

Accordingly, the case is REMANDED for the following actions: 

1.  The RO should obtain copies of all 
outpatient and inpatient medical records 
from Moncrief Army Hospital, dated during 
and since 1997, concerning the veteran's 
low back disorder with right leg 
symptoms.  The veteran should also be 
given an opportunity to submit any 
additional records since service 
concerning this condition.  

The RO should also ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for his postoperative right ureteral 
calculus with surgical scars since 1996, 
and the RO should obtain copies of the 
related medical records, following the 
procedures of 38 C.F.R. § 3.159.  

2.  After the foregoing, the veteran 
should undergo VA genitourinary and scar 
examinations to determine the nature and 
severity of his service-connected 
postoperative right ureteral calculus 
with surgical scars.  The claims file 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All findings (both 
genitourinary and scar findings) for 
rating the disorder should be reported in 
detail.

3.  Thereafter, the RO should review the 
veteran's claims.  If the claims are 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then 
the case should be returned to the Board.  




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




